department of the treasury internal_revenue_service washington d c date gl-802255-98 cc dom fs p si number release date uilc dollar_figure dollar_figure internal_revenue_service national_office field_service_advice memorandum for northern california district_counsel from assistant chief_counsel field service cc dom fs subject settlement of tax_liabilities this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend t b c d e year year year year year year year issues whether excise and transfer_taxes would be applicable if the corpus of c were invaded to pay the personal tax_liability of t whether the service’s self-imposed administrative stay of collection prohibits the department of justice from foreclosing the tax_lien in the absence of jeopardy if the service’s administrative stay of collection does not prohibit the department of justice from foreclosing the tax_lien whether the proposed settlement should be accepted conclusions excise and transfer_taxes would be applicable under the proposed distribution to the extent the distribution exceeds the unitrust_amount the administrative stay of collection does not prohibit the department of justice from foreclosing the tax_lien the proposed settlement offer should not be accepted facts in year sec_1 through and year sec_15 and t participated in a tax_shelter promoted by b on september year t created c a charitable_remainder_unitrust and on october year funded it with stock pursuant to the terms of the trust the unitrust_amount must be distributed in quarterly installments to t and the remainder paid to a contingent charitable_beneficiary shortly after being funded c sold the stock and used the proceeds to purchase a variable_annuity contract with t as the annuitants the charitable_remainder_unitrust is administered by d and e is named as the contingent charitable_beneficiary remainderman it is likely that the transfer of stock to c rendered t insolvent on february year the internal_revenue_service chief operations officer issued a memorandum unilaterally and voluntarily suspending collection action against investors for assessments flowing from adjustments to partnerships promoted by b except for jeopardy situations on may year the chief operations officer issued a memorandum clarifying the february year memorandum the may year memorandum clarifies that the administrative stay of collection only applies to notices of levy and seizures and does not apply to actions such as defending and filing suits pursuant to adjustments made on account of t’s participation in the tax_shelter deficiencies were determined and on december year t and the government entered into a closing_agreement on april year an assessment was made against t on may year the service filed a notice of tax_lien with respect to the tax assessments on september year the united_states filed an action to reduce tax assessments to judgment set_aside fraudulent_conveyances and foreclose federal tax_liens the action alleged that t’s transfer of stock to c was intended to hinder delay or defraud the united_states of present and future lawful taxes and that the transfers were made without fair consideration or in exchange for reasonably equivalent value and rendered t insolvent thus the transfers were fraudulent and of no effect as to the united_states accordingly the united_states seeks to foreclose on t’s interest in the annuity_contract held by c t contended that they had legitimate reasons to establish the charitable_remainder_unitrust including the avoidance of substantial capital_gains on the sale of stock on january year t filed a voluntary chapter bankruptcy petition through the bankruptcy trustee t has proposed to settle any_tax liabilities by having the bankruptcy trustee invade the trust corpus and use such funds to pay the claims of the government t would not be liable for any_tax liability associated with such a distribution such as recognition of capital_gain or excise_taxes imposed for self- dealing in addition the charitable_contribution_deduction claimed by t in year for the contribution of stock to c would not be disallowed in whole or in part finally the parties would agree that t committed no fraud law and analysi sec_1 invasion of trust corpus through the bankruptcy trustee t has proposed to settle any_tax liabilities by having the bankruptcy trustee invade the trust corpus and use such funds to pay the claims of the government the proposed settlement includes a provision that t would not be liable for any_tax liability associated with such a distribution such as excise_taxes imposed for self-dealing a charitable_remainder_unitrust is a_trust from which a fixed percentage valued annually is to be paid not less than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the creation of the trust for a term of years not in excess of years or for the life or lives of such individuals sec_664 b the payments are referred to as the unitrust_amount following the termination of the unitrust payments the remainder_interest in the trust is transferred to or for_the_use_of an organization described in sec_170 sec_664 at the time the trust was created the fixed percentage could not be less than five percent subsequently sec_664 was amended to provide that the fixed percentage to be distributed must be no less than five percent and no greater than percent and the remainder_interest in such property must be at least percent of the fair_market_value of such property as of the date of the gift pub_l_no sec no amount other than the unitrust_amount may be paid to or for_the_use_of any person other than an organization described in sec_170 sec_664 sec_1_664-3 the trust may not be subject_to a power to invade alter amend or revoke for the beneficial use of a person other than an organization described in sec_170 sec_1_664-3 a charitable_remainder_unitrust is subject_to tax only with respect to unrelated_business_taxable_income sec_664 accordingly c did not pay any capital_gains_tax upon the sale of the stock contributed to c by t an individual is entitled to a charitable_contribution for the present_value of the remainder_interest of the trust sec_170 sec_1_170a-6 accordingly in year t claimed a charitable_contribution equal to the remainder_interest in c a five percent excise_tax on the amount_involved is imposed on each act of self- dealing between a disqualified_person and a charitable_remainder_unitrust sec_4941 sec_4947 a ½ percent excise_tax is imposed on the participation of the trustee in any act of self-dealing between a disqualified_person and the charitable_remainder_unitrust unless such participation is not willful and due to reasonable_cause sec_4941 sec_4947 additional taxes are imposed on disqualified persons or the trustee if the act of self-dealing is not corrected sec_4941 sec_4947 self-dealing includes any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a charitable_remainder_trust sec_4941 sec_4947 a tax of ten percent of the amount_involved is imposed on a charitable_remainder_trust for each taxable_expenditure sec_4945 sec_4947 a tax of ½ percent is imposed on the agreement of any trustee to the making of an expenditure knowing it is a taxable_expenditure to the extent of the amount thereof unless such agreement is not willful and is due to reasonable_cause sec_4945 additional taxes are imposed under sec_4945 a taxable_expenditure includes any amount_paid or incurred by a charitable_remainder_trust for any purpose other than one specified in sec_170 sec_4945 a charitable_remainder_trust which complies with sec_664 and for which a deduction was allowed under sec_170 is a split interest trust described in sec_4947 and subject_to sec_4941 and sec_4945 with respect to the charitable_remainder interest sec_4947 as a result of the creation of c t irrevocably gave a contingent_remainder interest to e and retained only the interest in the unitrust_amount only this interest and not the entire trust corpus is currently property of the bankruptcy_estate because the trust is a separate taxpayer from t and has an independent legal existence the bankruptcy trustee cannot disregard the trust as an entity and invade the interest t relinquished in creating the trust any invasion alteration amendment or revocation of the trust for the benefit of any person other than an organization described in sec_170 is prohibited sec_1_664-3 in addition because e has a vested contingent_remainder interest in the trust any invasion of the trust corpus without adequately providing for the vested_remainder interest would be invalid in addition a distribution of assets from c to settle t’s tax_liabilities would constitute an act of self-dealing as any distribution of an amount in excess of the unitrust_amount would use c’s assets for the benefit of t sec_4941 a distribution would also constitute a taxable_expenditure as a distribution of charitable assets for a purpose not described in sec_170 sec_4945 accordingly the bankruptcy trustee cannot invade the corpus of c without triggering the penalties for self-dealing and taxable_expenditures this result is inconsistent with the proposed settlement agreement effect of the administrative stay of collection on september year the united_states filed an action to reduce tax assessments to judgment set_aside fraudulent_conveyances and foreclose federal tax_liens the action alleged that t’s transfer of stock to c was intended to hinder delay or defraud the united_states of present and future lawful taxes and that the transfers were made without fair consideration or in exchange for reasonably equivalent value and rendered t insolvent thus the transfers were fraudulent and of no effect as to the united_states accordingly the united_states seeks to foreclose on t’s interest in the annuity_contract held by c the bankruptcy trustee insofar as the trustee assumes control_over the trust corpus would literally fall within the definition of foundation_manager participation in a court-supervised settlement of the case likely would be viewed as reasonable_cause so that the bankruptcy trustee would not be liable for the sec_4941 and sec_4945 taxes on foundation managers on february year the chief operations officer issued a memorandum suspending collection action against investors for assessments flowing from adjustments to partnerships promoted by b except for jeopardy situations on may year the chief operations officer issued a memorandum clarifying the february year memorandum because the administrative stay only applies to notices of levy and seizures and not to actions such as defending and filing suits the government’s suit to set_aside the fraudulent conveyance is not affected by the service’s administrative stay of collection in addition the administrative stay of collection does not invalidate or nullify collection actions taken prior to issuance of the memorandum establishing the voluntary stay consistency with resolution of fraudulent conveyance cases in year sec_1 through and year sec_15 and t participated in a tax_shelter promoted by b on september year t created c a charitable_remainder_unitrust and on october year funded it with stock pursuant to adjustments made on account of t’s participation in the tax_shelter deficiencies were determined and on december year t and the government entered into a closing_agreement on april year an assessment was made against t california follows the uniform fraudulent transfer act act the government’s complaint to set_aside the fraudulent conveyance alleges actual intent to defraud pursuant to california’s state civil code section a section a provides as follows a transfer made or obligation incurred by a debtor is fraudulent as to a creditor whether the creditor’s claim arose before or after the transfer was made or the obligation incurred if the debtor made the transfer or incurred the obligation as follows a with actual intent to hinder delay or defraud any creditor of the debtor b without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor was engaged or was about to engage in a business or a transaction for which the remaining assets of the debtor were unreasonably small in relation to the business or transaction or intended to incur or believed or reasonably should have believed that he or she would incur debts beyond his or her ability to pay as they became due for purposes of this analysis it is assumed that the government can prove that the transfer of t’s stock to c was a fraudulent transfer and that the government can trace the purchase of the annuity_contract and the proceeds therefrom to the stock transfer a successful suit to set_aside the fraudulent transfer and to foreclose the federal tax_liens would have the effect of voiding the transfer including the transfer of the contingent charitable_remainder interest thus the government could foreclose its tax_liens against the annuity_contract or proceeds therefrom in the ninth circuit whose law is controlling in this case the service became a creditor as of the close of the respective taxable_year at issue 829_f2d_828 9th cir service becomes a creditor at the close of the taxable_year cf 238_f2d_881 8th cir service becomes a creditor on the date the return is filed 334_fsupp_799 e d pa service becomes a creditor on the date the tax_return is due to be filed at a minimum the tax_liabilities had accrued before the transfer of stock from t to c and the fact that the transfer occurred prior to the tax_liens arising and prior to the filing of notices of federal_tax_lien is of no consequence moreover pursuant to section whether the claim arose before or after the fraudulent transfer was made is irrelevant if successful in its suit to set_aside the fraudulent conveyance t’s transfer of stock to c would be voided and therefore the united_states could invade c’s corpus to pay the service’s claim in the absence of the stock having been transferred to the trust the sale of the stock would have occurred in the hands of t there is no code provision that would release t from reporting capital_gain upon the sale of the stock in addition to the extent stock was not transferred to the trust t would not have been entitled to claim a charitable_contribution_deduction under the proposed settlement agreement t would not be liable for any capital_gain in addition the charitable_contribution_deduction claimed by t in year for the contribution of stock to c would be allowed finally the parties would agree that t committed no fraud the proposed settlement agreement is directly contrary to the tax result that should occur if the conveyance were considered fraudulent and the transfer voided in addition the inclusion in the proposed settlement agreement that t committed no fraud is directly contrary to the rationale upon which voiding the transfer must be based given these overarching and irreconcilable inconsistencies we recommend that you do not accept the proposed settlement offer case development hazards and other considerations please call if you have any further questions by patrick putzi special counsel natural_resources passthroughs special industries branch field service division
